DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This notice of allowability is issued in response to applicants’ amendments and remarks received 12/22/2021.  Currently, claims 1-2, 4-20 are pending.
Allowable Subject Matter
Claims 1-2, 4-20 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested obvious by the prior art includes an infusion device with a motor for delivering fluid to a user to change a condition of the user, and a controlling device for operating the motor, the controlling device operating the motor based upon a difference between a current measurement value and a target value, operating the motor to regulate the active fluid within the body to a lower threshold amount when the current amount is less than a lower threshold amount; and suspending operation when the current amount is greater than an upper threshold amount, and after suspension, automatically enabling operation of the motor when the current active amount is less than the lower threshold amount, alone or in combination with the other features of the claims.
Separately, the subject matter not found and not suggested obvious by the prior art includes an infusion device with a motor for delivering fluid to a user to change a condition of the user, a control module for operating the motor based upon a current measurement of active fluid and a target measurement of delivered fluid to a user; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783